Citation Nr: 1328471	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  10-29 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
the Veteran's right hand gunshot wound residuals with 
degenerative joint disease, currently evaluated as 10 
percent disabling 

2.  Entitlement to an effective date prior to December 18, 
2006, for the award of a 10 percent disability evaluation 
for the Veteran's right hand gunshot wound residuals with 
degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had 
active service from August 1943 to January 1946.  He was 
awarded the Purple Heart.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2009 rating decision of the 
Cleveland, Ohio, Regional Office which denied an increased 
disability evaluation for the Veteran's right hand gunshot 
wound residuals.  In October 2009, the Detroit, Michigan, 
Regional Office (RO) determined that a June 27, 2007, rating 
decision was clearly and unmistakably erroneous in not 
assigning a 10 percent evaluation for the Veteran's right 
hand gunshot wound residuals; recharacterized his 
service-connected right hand disorder as right hand gunshot 
wound residuals with degenerative joint disease; assigned a 
10 percent evaluation for that disability; and effectuated 
the award as of March 19, 2007.  In September 2010, the RO 
denied an effective date prior to March 19, 2007, for the 
award of a 10 percent evaluation for the Veteran's right 
hand gunshot wound residuals with degenerative joint 
disease.  In July 2012, the RO determined that the October 
2009 rating decision was clearly and unmistakably erroneous 
in not assigning December 18, 2006, as the effective date 
for the award of a 10 percent evaluation for the Veteran's 
right hand gunshot wound residuals.  

In July 2012, the Veteran submitted a Motion to Advance on 
the Docket.  In August 2013, the Board granted the Veteran's 
motion.  The Board has reviewed both the physical claims 
file and the "Virtual VA" file so as to insure a total 
review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 
U.S.C.A. § 7107(a)(2) (West 2002).  




REMAND

In his July 2012 Appeal to the Board (VA Form 9), the 
Veteran requested a videoconference hearing before a 
Veterans Law Judge.  In a December 6, 2012, letter, the RO 
informed the Veteran that he had been placed on the list of 
individuals wishing a videoconference before the Board.  In 
December 2012, the Veteran notified the RO to "be advised 
that options provided in your letter, dated, December 06, 
2012 to resolve my appeal in a fair and timely manner needs 
(sic) to be circumvented because of acquiring stomach 
cancer."  He clarified "[t]herefore, it is requested that an 
alternative means be implemented to hasten my appeal in 
consideration of my health as well as my age, which is 87."  

The Veteran has requested a videoconference hearing before a 
Veterans Law Judge.  The requested videoconference hearing 
has not been scheduled.  While he wished that his appeal be 
expedited in light of both his advancing age and his 
diagnosis of stomach cancer, the Veteran has not 
specifically withdrawn his hearing request or otherwise 
indicated that he no longer desired a videoconference 
hearing before a Veterans Law Judge.  Therefore, the 
requested videoconference hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the 
requested videoconference hearing before 
a Veterans Law Judge.  Notify the 
Veteran and his accredited 
representative of the date and time of 
the scheduled hearing.  

2.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2012).  
Expedited handling is requested.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
(Court) for additional development for other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).  

